Title: From Thomas Jefferson to Richard Claiborne, 21 February 1795
From: Jefferson, Thomas
To: Claiborne, Richard



Dr Sir
Monticello Feb. 21. 95.

I have recieved with great pleasure your favor of Jan. 8. informing me of your return to America, and of the measures you have taken for adding useful arts and inhabitants to our country. The machines which perform the labours of man are peculiarly valuable in a country where there is more to do than men to do it. Perhaps we may not be entirely mature for all the articles of your catalogue, but we are so for most of them, and a little time will shew which of them it may be most advantageous to pursue or to abandon. I wish every possible success to them all, as well as to your college. I have myself withdrawn my attentions within the limits of my farm, absolutely tired out with public affairs, and giving place to those who have longer to live and to feel the benefits or evils which are to result from the management of them. I retain however my good wishes for the worthy characters which I have had occasion to know in my course of public life: and I beg you to accept particularly your share in them, and the sentiments of esteem with which I have the honor to be Dear Sir Your most obedt. & most humble servt

Th: Jefferson

